
	

113 S806 IS: To amend part B of title XVIII of the Social Security Act to exclude customary prompt pay discounts from manufacturers to wholesalers from the average sales price for drugs and biologicals under Medicare.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 806
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Roberts (for
			 himself, Ms. Stabenow,
			 Mr. Casey, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to exclude customary prompt pay discounts from manufacturers to wholesalers
		  from the average sales price for drugs and biologicals under
		  Medicare.
	
	
		1.Excluding customary prompt
			 pay discounts from manufacturers to wholesalers from the average sales price
			 for Medicare payments for drugs and biologicals
			(a)In
			 generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C.
			 1395w–3a(c)(3)) is amended—
				(1)in the first
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after prompt pay discounts;
			 and
				(2)in the second
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after other price
			 concessions.
				(b)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after January 1, 2014.
			
